EXHIBIT 99.3 PRETIUM RESOURCES INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 (Expressed in Canadian Dollars) 1600-570 Granville Street Vancouver, BC V6C 3P1 Phone: 604-558-1784 Email: invest@pretium.com 1 Management's Responsibility for the Financial Statements The preparation and presentation of the accompanying consolidated financial statements and Management Discussion and Analysis ("MD&A") are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards. Financial statements, by nature, are not precise since they include certain amounts based upon estimates and judgments. When alternative methods exist, management has chosen those it deems to be the most appropriate in the circumstances. Management, under the supervision of and the participation of the Chief Executive Officer and Chief Financial Officer, have a process in place to evaluate disclosure controls and procedures and internal control over financial reporting as required by Canadian regulations. We, as Chief Executive Officer and Chief Financial Officer, will certify our annual filings with the CSA as required in Canada by Multilateral Instrument 52-109. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the consolidated financial statements. The Board carries out this responsibility principally through its Audit Committee which is independent from management. The Audit Committee is appointed by the Board of Directors and reviews the consolidated financial statements and MD&A; considers the report of the external auditors; assesses the adequacy of our internal controls; examines the fees and expenses for audit services; and recommends to the Board the independent auditors for appointment by the shareholders. The independent auditors have full and free access to the Audit Committee and meet with it to discuss their audit work, our internal control over financial reporting and financial reporting matters. The Audit Committee reports its findings to the Board for consideration when approving the consolidated financial statements for issuance to the shareholders and management's assessment of the internal control over financial reporting. "Robert A. Quartermain" "Peter de Visser" Robert A. Quartermain Peter deVisser Chief Executive Officer Chief Financial Officer March 15, 2011 2 March 15, 2011 Independent Auditor's Report To the Shareholders of Pretium Resources Inc. We have audited the accompanying consolidated financial statements of Pretium Resources Inc., which comprise the consolidated statement of financial position as at December 31, 2010 and the consolidated statements of comprehensive loss and deficit, cash flows and changes in equity from the date of incorporation on October 22, 2010 to December 31, 2010, and the related notes including a summary of significant accounting policies. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Pretium Resources Inc. as at December 31, 2010 and its financial performance and its cash flows from the date of incorporation on October 22, 2010 to December 31, 2010 in accordance with International Financial Reporting Standards. Signed "PricewaterhouseCoopers LLP" Chartered Accountants Vancouver, British Columbia 3 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENT OF FINANCIAL POSITION Notes December 31, ASSETS Non-current assets Mineral interests 4 $ Current assets Prepaid expenses Due from Silver Standard Resources Inc. 6 Receivables Cash and cash equivalents 8 Total current assets Total Assets $ EQUITY Share capital 5 $ Share based payment reserve Deficit ) Total equity LIABILITIES Current Liabilities Accounts payable and accrued liabilities 9 Convertible promissory note 7 Total liabilities Total Equity and Liabilities $ Subsequent events7, 12 These consolidated financial statements are authorized for issuance by the Board of Directors on March 15, 2011. On behalf of the Board: /s/ Ross A. Mitchell /s/ Robert A. Quartermain Ross A. Mitchell Robert A. Quartermain (Chairman of Audit Committee) (Director) The accompanying notes are an integral part of these consolidated financial statements. 4 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS AND DEFICIT FROM THE DATE OF INCORPORATION ON OCTOBER 22, 2, 2010 Notes EXPENSES Insurance Investor relations Listing fees Management fees Salaries Stock based compensation 5, 6 Travel and accommodation Loss before other items ) OTHER ITEMS Interest income Loss, comprehensive loss and deficit for the period $ ) Basic and diluted loss per common share 2, 5 $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENT OF CASH FLOWS FROM THE DATE OF INCORPORATION ON OCOTBER 22, 2, 2010 Note CASH FLOWS FROM OPERATING ACTIVITIES Loss for the year from operations $ ) Items not affecting cash: Stock based compensation 5, 6 Change in non-cash working capital items: Receivables ) Prepaid expenses ) Accounts payable and accrued liabilities Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares issued by initial public offering 5 Share issuance costs 5 ) Preferred share issuance 5 Net cash generated by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of mineral properties 4 ) Net cash used in investing activities ) Change in cash and cash equivalents for the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these consolidated financial statements. 6 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM THE DATE OF INCORPORATION ON OCOTBER 22, 2, 2010 Common shares Note Number of shares Amount Share-based payments reserve Deficit Total Initial public offering 5 $ $ - Share issue costs 5 ) ) Shares issued under Acquisition 5 Agreement Conversion of preferred shares 5 to common shares Value assigned to options granted 5 - - - Loss for the period ) ) Balance — December 31, 2010 $ $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 7 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 1. NATURE OF OPERATIONS Pretium Resources Inc (the "Company") was incorporated under the laws of the Province of British Columbia, Canada on October 22, 2010. The Company owns the Snowfield and Brucejack Projects (the "Project") located in Northwest British Columbia, Canada. The Company is in the process of exploring the Project and has not yet determined whether it contains economically recoverable mineral reserves. The Company's continuing operations and the underlying value and recoverability of the amount shown for the mineral property interest is entirely dependent upon the existence of economically recoverable mineral reserves and resources, the ability of the Company to obtain the necessary financing to complete the exploration and development of the Project, obtaining the necessary permits to mine, and on future profitable production or from the proceeds from the disposition of the Project. Refer to notes 4 and 5. 2. SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB") and interpretations of the International Financial Reporting Interpretations Committee ("IFRIC") effective for the Company's reporting year ended December 31, 2010. Basis of preparation These consolidated financial statements have been prepared on the historical cost basis. The presentation and functional currency of the Company is the Canadian dollar. Basis of consolidation These consolidated financial statements include the accounts of the Company and its wholly owned subsidiary. Inter-company balances and transactions, including any unrealized income and expenses arising from inter­company transactions, are eliminated in preparing the consolidated financial statements. Financial instruments Non derivative financial assets All financial assets are recognized or derecognized on the trade date where the purchase or sale of a financial asset is under a contract whose terms require delivery of the financial asset within the timeframe established by the market concerned, and are initially measured at fair value, plus transaction costs, except for those financial assets classified as at fair value through profit or loss, which are initially measured at fair value. Financial assets held are receivables, cash and cash equivalents and due from Silver Standard Resources Inc ("Silver Standard"). These are receivables that have fixed or determinable payments that are not quoted in an active market and accordingly are classified as loans and receivables. Loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Interest income is recognized by applying the effective interest rate, except for short-term receivables when the recognition of interest would be immaterial. 8 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 2. SIGNIFICANT ACCOUNTING POLICIES (cont'd) Non-derivative financial liabilities The Company has the following non-derivative financial liabilities: accounts payable and accrued liabilities and convertible promissory note. Such financial liabilities are recognized initially at fair value net of any directly attributable transaction costs. Subsequent to initial recognition these financial liabilities are amortized at cost using the effective interest method. Impairment of financial assets Financial assets are assessed for indicators of impairment at the end of each reporting period. Financial assets are considered to be impaired when there is objective evidence that, as a result of one or more events that occurred after the initial recognition of the financial asset, the estimated future cash flows of the investment have been adversely impacted. For all financial assets objective evidence of impairment could include: ·significant financial difficulty of the issuer or counterparty; or ·default of delinquency in interest or principal payments; or ·it becoming probable that the borrower will enter bankruptcy or financial re-organization. Derivative financial instruments The company does not have any derivative financial instruments. Exploration and Evaluation Expenditures Exploration and evaluation expenditures include the costs of acquiring licenses, costs associated with exploration and evaluation activity, and the fair value (at acquisition date) of exploration and evaluation assets acquired. Exploration and evaluation expenditures are deferred. Costs incurred before the Company has obtained the legal rights to explore an area are expensed. 9 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 2. SIGNIFICANT ACCOUNTING POLICIES (cont'd) Exploration and Evaluation Expenditures (cont'd) Exploration and evaluation assets are assessed for impairment if (i) sufficient data exists to determine technical feasibility and commercial viability, and (ii) facts and circumstances suggest that the carrying amount exceeds the recoverable amount. Once the technical feasibility and commercial viability of the extraction of mineral resources in an area of interest are demonstrated, exploration and evaluation assets attributable to that area of interest are first tested for impairment and then reclassified to mining property and development assets within property, plant and equipment. Recoverability of the carrying amount of any exploration and evaluation assets is dependent on successful development and commercial exploitation, or alternatively, sale of the respective areas of interest. Cash and Cash Equivalents Cash and cash equivalents comprise cash holdings in business and savings accounts held at major financial institutions which are available on demand by the Company. Impairment of Non Financial Assets At the end of each reporting period, and when relevant triggering events and circumstances occur, the carrying amounts of the Company's non financial assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and the value in use. Fair value is determined as the amount that would be obtained from the sale of the asset in an arm's length transaction between knowledgeable and willing parties. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in profit or loss for the period. For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. A cash-generating unit is determined as the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or group's of assets. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash generating unit to which the asset belongs. Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in profit or loss. The Company has not recorded any impairment charges in the period presented. 10 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 2. SIGNIFICANT ACCOUNTING POLICIES (cont'd) Share Capital Common shares are classified as equity. Transaction costs directly attributable to the issue of common shares and share options are recognized as a deduction from equity, net of any tax effects. Income Taxes Any income tax on profit or loss for the period presented comprises current and deferred tax. Income tax is recognized in profit or loss except to the extent that it relates to items recognized directly in equity, in which case it is recognized in equity. Deferred tax is provided for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Temporary differences are not provided for the initial recognition of assets or liabilities that affect neither accounting nor taxable profit. The amount of deferred tax provided is based on the expected manner of realization or settlement of the carrying amount of assets and liabilities, using tax rates at the end of the reporting period applicable to the period of expected realization. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. Restoration, Rehabilitation and Environmental Costs An obligation to incur restoration, rehabilitation and environmental costs arises when environmental disturbance is caused by the exploration or development of a mineral property interest. The cost of any rehabilitation program is recognized at the time that the environmental disturbance occurs. Such costs arising from the decommissioning of plant and other site preparation work, discounted to their net present value, are provided for and capitalized at the start of each project to the carrying amount of the asset along with a corresponding liability, as soon as the obligation to incur such costs arises. Discount rates using a pre-tax rate that reflect risks specific to the asset are used to calculate the net present value. These costs are charged against profit or loss over the economic life of the related asset, through amortization using either the unit-of-production or the straight line method. The corresponding liability is adjusted each period for the unwinding of the discount rate, changes to the current market-based discount rate, and for the amount or timing of the underlying cash flows needed to settle the obligation. The Company has no material restoration, rehabilitation and environmental costs. The Company however, has an environmental bond in place which was funded by the previous operator of the Project. Loss per Share The Company presents basic and diluted loss per share data for its common shares, calculated by dividing the loss attributable to common shareholders of the Company by the weighted average number of common shares outstanding during the period. Diluted loss per share is determined by adjusting the loss attributable to common shareholders and the weighted average number of common shares outstanding for the effects of all dilutive potential common shares. 11 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 2. SIGNIFICANT ACCOUNTING POLICIES (cont'd) Segment Reporting The Company operates in a single reportable operating segment — the acquisition, exploration and development of mineral properties, all of which are located in Canada. Significant Accounting Judgments and Estimates The preparation of these consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting period. Actual outcomes could differ from these estimates. These consolidated financial statements include estimates which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the consolidated financial statements, and may require accounting adjustments based on future occurrences. Revisions to accounting estimates are recognized in the period in which the estimate is revised and the revision affects both current and future periods. Critical accounting estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the end of the reporting period, that could result in a material adjustment to the carrying amounts of assets and liabilities, in the event that actual results differ from assumptions made, relate to, but are not limited to, the following: i. the carrying value of the net assets including the mineral property interest of the Project; ii. the determination of inputs such as volatility given the short trading history for the Company for calculating share-based compensation included in the loss for the year. iii. the operations of the Company may in the future be affected from time to time in varying degree by changes in environmental regulations, including those for site restoration costs. Both the likelihood and nature of new regulations and their overall effect upon the Company are not predictable. Share-based payment transactions The share purchase option plan allows Company employees and consultants to acquire shares of the Company. The fair value of share purchase options granted is recognized as an employee or consultant expense with a corresponding increase in equity settled share-based payments reserve in equity. An individual is classified as an employee when the individual is an employee for legal or tax purposes (direct employee) or provides services similar to those performed by a direct employee. The fair value is measured at grant date and the share based compensation is expensed based on graded vesting. The fair value of the share purchase options granted is measured using the Black-Scholes option pricing model taking into account the terms and conditions upon which the share purchase options were granted. Forfeiture rates are estimated in advance and are used in the estimate of the share-based expense for the financial statement period. Equity-settled share-based payment transactions with non-employees are measured at the fair value of the goods or services received. However, if the fair value cannot be estimated reliably, the share-based payment transaction is measured at the fair value of the equity instruments granted at the date the non-employee receives the goods or the services. 12 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 3. NEW ACCOUNTING STANDARDS AND RECENT PRONOUNCEMENTS New standards amendments and interpretations to existing standards not adopted by the Company The Company has not yet adopted certain new standards, amendments and interpretations to existing standards, which have been published but are only effective for accounting periods beginning on or after January 1, 2011 or later periods. · IFRS 9, Financial Instruments, Classification and Measurement, effective for the Company's annual reporting period beginning January 1, 2013. The Company anticipates that the adoption of this standard will have no material impact except for additional disclosures; · Amendments to IAS 24, Related Party Disclosures, effective for the Company's annual reporting period beginning January 1, 2011. The revised standard clarifies and simplifies the definition of a related party and removes the requirement for government-related entities to disclose details of all transactions with the government and other government-related entities. When the revised standard is applied, the Company and the parent will need to disclose any transactions between its subsidiaries and its associates; · IFRIC 19, Extinguishing Financial Liabilities with Equity Instruments, effective for the Company's annual reporting period beginning January 1, 2011. This interpretation is not expected to have any impact on the financial results of the Company. 4. MINERAL INTERESTS Snowfield and Brucejack Project The Company acquired by an agreement dated October 28, 2010, the Snowfield and Brucejack Project from Silver Standard. Consideration for the Project was $450,000,000, paid by $215,020,000 in cash and the issuance of 32,537,833 common shares of the Company valued at $195,227,000 and a convertible promissory note for $39,753,000. The Company has assumed a tax base of nil upon the purchase of the properties; however, no future income tax liability has been recognized as this was considered an asset acquisition. The project consists of gold/copper/silver exploration projects located in northwest British Columbia. Acquisition of Snowfield and Brucejack Refer to notes 5, 6 and 7. The Company owns a 100% interest in the Brucejack Project, subject to a 1.2% net smelter returns royalty on production in excess of 503,386 ounces of gold and 17,907,080 ounces of silver. 13 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 5. CAPITAL AND RESERVES Authorized Share Capital At December 31, 2010, the authorized share capital consisted of an unlimited number of common shares without par value and an unlimited number of preferred shares with no par value. Issued Share Capital On December 21, 2010, the Company completed its Initial Public Offering ("IPO") of 44,170,000 common shares for gross proceeds of $265,020,000. Concurrently, the Company paid $215,020,000, and issued 32,537,833 shares valued at $ 195,227,000 and a promissory note convertible into shares of the Company at $6 per common share for $39,753,000 to Silver Standard to acquire the Snowfield and Brucejack Project (note 4). At December 31, 2010, the issued share capital comprised of 78,844,585 common shares. The change in issued share capital for the period was as follows: Common Shares: Number of Common Shares Amount Shares issued for Initial Public Offering $ Share issuance costs - ) Shares issued to Silver Standard Preferred shares conversion to common shares (1) Balance as at December 31, 2010 $ (l)Concurrent to the IPO, the President's initial subscription for $1,500,000 for one preferred share of the Company was converted to 2.5% of the fully diluted issued and outstanding common shares of the Company. See note 6. Preferred Shares: Issuance of preferred shares $ Conversion into common share at IPO ) Balance as at December 31, 2010 $ - Basic and diluted loss per share The calculation of basic and diluted loss per share for the year ended December 31, 2010 was based on the following: Loss attributable to common shareholders ) Weighted average number of common shares outstanding for calculation of loss per share 14 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 5. CAPITAL AND RESERVES (Cont'd) Share Option Plan The Company has adopted an incentive stock option plan which provides that the Board of Directors of the Company may from time to time, in their discretion, and in accordance with Toronto Stock Exchange requirements, grant to its directors, officers, employees and consultants to the Company, non-transferable options to purchase common shares, provided that the number of common shares reserved for issue does not exceed 10% of the number of then outstanding common shares. Such options can be exercisable for a maximum of ten years from the date of grant. The exercise price of each share option is set by the Board of Directors at the time of grant but cannot be less than the market price (less permissible discounts). Vesting of share options is at the discretion of the Board of Directors at the time the options are granted. The Company granted new options under the share option plan during the year ended December 31, 2010, as noted in the table below: Expiry date Exercise price Number granted Exercised (Cancelled) As at December 31, 2010 Exercisable December 21, 2015 $ Weighted average exercise price $ $ $ Weighted average remaining contractual life (years) - - The total fair value of stock options granted during the year was $2,458,595. The following are the weighted average assumptions employed to estimate the fair value of options granted in the year excluding using the Black-Scholes option pricing model: Risk-free interest rate 2.38% Expected volatility 65.7% Expected life 5 years Expected dividend yield
